UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the quarterly period ended March 31, oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from To Commission file number 000-32865 WORDLOGIC CORPORATION (Exact name of registrant as specified in its charter) Nevada 88-0422023 (State or other jurisdiction of incorporation or organizationn) (I.R.S. Employer Identification No.) 650 West Georgia Street, Suite 2400 Vancouver, British Columbia, Canada V6B 4N7 (Address of principal executive offices) (Zip Code) 604 257 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filero Non-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.o Yeso No APPLICABLE ONLY TO CORPORATE ISSUERS: As of May 15, 2009, the registrant’s outstanding common stock consisted of 35,343,496 shares. Table of Contents PART I – FINANCIAL INFORMATION Item 1.Financial Statements F-1 Consolidated Balance Sheets (unaudited) F-1 Consolidated Statements of Operations (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 Consolidated Statements of Stockholders’ Deficit (unaudited) F-4 Notes to the Consolidated Financial Statements (unaudited) F-7 Item 2.Management Discussion And Analysis Of Financial Condition and Results of Operations 2 Item 4.Controls And Procedures 5 PART II – OTHER INFORMATION Item 1.Legal Proceedings 5 Item 2.Unregistered Sales Of Equity Securities 5 Item 3.Defaults Upon Senior Securities 6 Item 4.Submission Of Matters To A Vote Security Holders 6 Item 5.Other Information 6 Item 6.Exhibits 6 1 PART I – FINANCIAL INFORMATION ITEM 1. Financial Statements WORDLOGIC CORPORATION (A Development Stage Company) Consolidated Balance Sheets (Expressed in US Dollars) March 31, 2009 December 31, 2008 (Unaudited) Assets Current Assets Cash $ 109 $ 120 Restricted cash (Note 3) 1,945 4,157 Accounts receivable 317 122 Goods and services tax receivable 6,796 6,206 Employee advances 174 179 Total Current Assets 9,341 10,784 Property and equipment, net of accumulated depreciation (Note4) 8,785 9,778 Total Assets $ 18,126 $ 20,562 Liabilities and Stockholders’ Deficit Current Liabilities Bank overdraft $ 397 $ 4,468 Accounts payable 544,025 339,345 Line of credit (Note 5) 38,056 40,196 Indebtedness to related parties (Note 6) 249,231 67,157 Accrued interest 123,754 126,564 Note payable to related party 118,925 122,300 Current portion of long-term debt (Note 7) 17,511 17,511 Total Current Liabilities 1,091,899 717,541 Long Term Debt Notes payable (Note 7) – – Total Liabilities 1,091,899 717,541 Stockholders’ Deficit Common stock, $.001 par value; 100,000,000 shares authorized,34,703,496 and 34,222,996 shares issued and outstanding at March 31, 2009 and December 31, 2008, respectively (Note 8) 34,704 34,223 Additional paid-in capital 11,761,636 11,371,182 Accumulated deficit (2,264,854 ) (2,264,854 ) Deficit accumulated during development stage (10,265,678 ) (9,463,199 ) Accumulated other comprehensive loss (339,581 ) (374,331 ) Total Stockholders’ Deficit (1,073,773 ) (696,979 ) Total Liabilities and Stockholders’ Deficit $ 18,126 $ 20,562 (The accompanying notes are an integral part of the consolidated financial statements.) F-1 WORDLOGIC CORPORATION (A Development Stage Company) Consolidated Statements of Operations (Expressed in US Dollars) Accumulated from May 27, 2003 (Date of Inception) to For the Three Months Ended (Unaudited) March 31, 2009 (Unaudited) March 31, 2009 March 31, 2008 Revenues Product sales $ 18,673 $ 1,192 $ – Royalty revenue 32,962 – 865 Total Revenues 51,635 1,192 865 Operating expenses Rent, related party (Note 6) 540,977 33,142 37,279 Selling, general and administrative (Note 6) 8,209,295 685,277 1,715,258 Research and development 1,760,178 79,197 95,458 Total Operating Expenses 10,510,450 797,616 1,847,995 Loss from Operations (10,458,815 ) (796,424 ) (1,847,130 ) Other income (expenses) Interest income 1,760 – – Interest expense: Related parties (Note 6) (68,606 ) (3,541 ) (4,871 ) Amortization of discount on convertible note (145,243 ) – – Other notes, advances and amounts (419,555 ) (2,514 ) (14,509 ) Gain on derivative liability 142,861 – – Loss on settled liabilities (918,080 ) – – Loss Before Extraordinary Item (11,865,678 ) (802,479 ) (1,866,510 ) Net extraordinary gain on litigation settlement, less applicable income taxes of $nil 1,600,000 – – Net Loss $ (10,265,678 ) $ (802,479 ) $ (1,866,510 ) Other Comprehensive Income Net Gain/(Loss) of Foreign Currency Translation (339,581 ) 34,750 9,040 Net Comprehensive Income $ (10,605,259 ) $ (767,729 ) $ (1,857,470 ) Basic and diluted loss per share $ (0.02 ) $ (0.07 ) Weighted average common shares outstanding 34,703,496 28,279,617 (The accompanying notes are an integral part of the consolidated financial statements.) F-2 WORDLOGIC CORPORATION (A Development Stage Company) Consolidated Statements of Cash Flows (Expressed in US Dollars) Accumulated from May 27, 2003 (Date of Inception) to For the Three Months Ended (Unaudited) March 31, 2009 (Unaudited) March 31, 2009 March 31, 2008 Cash flows from operating activities: Net loss $ (10,265,678 ) $ (802,479 ) $ (1,866,510 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 53,013 728 2,263 Common stock issued for services and payables 47,457 – – Stock-based compensation 4,869,959 390,935 1,528,684 Amortization of debt discount 145,243 – – Loss on settled liabilities 918,080 – – Gain on derivative liability (142,861 ) – – Changes in current assets and liabilities: Receivables 43,650 (785 ) 28,899 Employee advances (15,542 ) 5 203 Bank overdraft 397 (4,071 ) (23,719 ) Accounts payable and accrued liabilities 246,388 204,945 38,933 Accrued interest payable 155,285 (2,810 ) 23,986 Net cash used in operating activities (3,944,609 ) (213,532 ) (267,261 ) Cash flows from investing activities: Purchases of equipment (26,942 ) – – Net cash used in investing activities (26,942 ) – – Cash flows from financing activities: Proceeds from related party advances 949,904 182,074 13,763 Repayment of related party advances (814,215 ) – 22,169 Proceeds from promissory notes issued to related parties 383,809 – 149,268 Repayment of related party promissory notes (497,316 ) (3,375 ) – Proceeds from convertible promissory note 933,926 – – Repayment of convertible promissory notes (947,462 ) – – Proceeds from other promissory note 913,220 – – Repayment of other promissory notes (425,709 ) – (228,000 ) Payments on capital lease obligation (12,071 ) – – Proceeds from line of credit 68,978 – 33,834 Repayment of line of credit (30,922 ) (2,140 ) – Proceeds from stock options and warrants exercised 411,325 – 120,000 Proceeds from sale of common shares 3,378,189 – 150,000 Net cash provided by financing activities 4,311,656 176,559 261,034 Effect of exchange rate changes on cash (339,581 ) 34,750 (12,307 ) Net change in cash 524 (2,223 ) (18,534 ) Cash, beginning of period 1,530 4,277 23,251 Cash, end of period $ 2,054 $ 2,054 $ 4,717 Non-Cash Information: Cashless exercise of warrants $ 88 $ – $ – Stock issued to settle notes payable plus accrued interest $ 589,632 $ – $ – Supplemental disclosure of cash flow information: Cash paid for income taxes $ – $ – $ – Cash paid for interest $ 199,881 $ 1,209 $ 1,146 (The accompanying notes are an integral part of the consolidated financial statements.) F-3 WORDLOGIC CORPORATION (A Development Stage Company) Consolidated Statements of Stockholders' Deficit (Expressed in US Dollars) Common Stock Additional Paid-In Accumulated Deficit AccumulatedDuring Development AccumulatedOther Comprehensive Shares Par Value Capital Deficit Stage Loss Total $ Balance, May 27, 2003 (inception), prior to reverse merger 19,016,657 19,017 1,504,366 (2,264,854 ) – 3,806 (737,665 ) Reverse merger with The American West.com, Inc. (Note 1) 2,907,007 2,907 (2,907 ) – Cancelled shares. (60,000 ) (60 ) 60 – Comprehensive loss: Net loss – (408,027 ) – (408,027 ) Currency translation adjustment – (270,371 ) (270,371 ) Balance, December 31, 2003 21,863,664 21,864 1,501,519 (2,264,854 ) (408,027 ) (266,565 ) (1,416,063 ) Common stock issued in exchange for services and payables 88,000 88 47,369 – – – 47,457 Common stock options granted – – 10,344 – – – 10,344 Comprehensive income: Net income – 938,596 – 938,596 Currency translation adjustment – (97,095 ) (97,095 ) Balance, December 31, 2004 21,951,664 21,952 1,559,232 (2,264,854 ) 530,569 (363,660 ) (516,761 ) Sale of common stock ($0.65/share) 830,770 830 539,170 – – – 540,000 Common stock options granted – – 204,458 – – – 204,458 Comprehensive loss: Net loss – (1,221,564 ) – (1,221,564 ) Currency translation adjustment – (2,930 ) (2,930 ) Balance, December 31, 2005 22,782,434 22,782 2,302,860 (2,264,854 ) (690,995 ) (366,590 ) (996,797 ) Sale of units consisting of one share of common stock and one warrant ($0.60/share) 570,000 570 341,430 – – – 342,000 Common stock options exercised ($0.30/share) 100,000 100 29,900 – – – 30,000 Common stock options exercised ($0.60/share) 29,150 30 17,460 – – – 17,490 Sale of units consisting of one share of common stock and one warrant ($0.50/share) 1,000,000 1,000 499,000 – – – 500,000 Common stock options and warrants vested – – 1,132,512 – – – 1,132,512 Comprehensive loss: Net loss – (2,214,823 ) – (2,214,823 ) Currency translation adjustment – 4,940 4,940 Balance, December 31, 2006 24,481,584 24,482 4,323,162 (2,264,854 ) (2,905,818 ) (361,650 ) (1,184,678 ) (The accompanying notes are an integral part of the consolidated financial statements.) F-4 WORDLOGIC CORPORATION (A Development Stage Company) Consolidated Statement of Stockholders' Deficit (Expressed in US Dollars) Balance, December 31, 2006 (continued) 24,481,584 24,482 4,323,162 (2,264,854 ) (2,905,818 ) (361,650 ) (1,184,678 ) Sale of units consisting of one share of common stock and one warrant ($0.65/share) 200,000 200 129,800 – – – 130,000 Sale of units consisting of one share of common stock and one warrant ($0.50/share) 821,000 821 409,679 – – – 410,500 Sale of units consisting of one share of common stock and one warrant ($0.40/share) 75,000 75 29,925 – – – 30,000 Sale of units consisting of one share of common stock and one warrant ($0.30/share) 2,377,297 2,377 710,812 – – – 713,189 Sale of units consisting of one share of common stock and one warrant ($0.25/share) 40,000 40 9,960 – – – 10,000 Exercise of warrants ($1.25/share) 20,000 20 24,980 – – – 25,000 Common stock options exercised (cashless) 87,736 88 (88 ) – Common stock options and warrants vested – – 439,393 – – – 439,393 Comprehensive loss: Net loss – (1,634,324 ) – (1,634,324 ) Currency translation adjustment – (103,990 ) (103,990 ) Balance, December 31, 2007 28,102,617 28,103 6,077,623 (2,264,854 ) (4,540,142 ) (465,640 ) (1,164,910 ) Sale of common stock ($1.00/share) 100,000 100 99,900 – – – 100,000 Sale of units consisting of one share of common stock and one-half warrant ($0.60/share) 800,000 800 479,200 – – – 480,000 Sale of units consisting of one share of common stock and one-half warrant ($1.00/share) 50,000 50 49,950 – – – 50,000 Sale of units consisting of one share of common stock and one warrant ($0.20/share) 112,500 112 22,388 – – – 22,500 Sale of units consisting of one share of common stock and one warrant ($0.25/share) 200,000 200 49,800 – – – 50,000 Exercise of warrants ($0.50/share) 125,000 125 62,375 – – – 62,500 Exercise of warrants ($0.75/share) 100,000 100 74,900 – – – 75,000 Common stock options exercised ($0.30/share) 10,000 10 2,990 – – – 3,000 Common stock options exercised ($1.00/share) 192,000 192 191,808 – – – 192,000 Common stock issued for services ($0.68/share) 200,000 200 135,800 – – – 136,000 Common stock issued for services ($0.65/share) 300,000 300 194,700 – – – 195,000 Common stock issued in settlement of debt 3,930,879 3,931 1,568,421 – – – 1,572,352 Common stock options and warrants vested – – 2,361,327 – – – 2,361,327 Comprehensive loss: Net loss – (4,923,057 ) – (4,923,057 ) Currency translation adjustment – 91,309 91,309 Balance, December 31, 2008 34,222,996 34,223 11,371,182 (2,264,854 ) (9,463,199 ) (374,331 ) (696,979 ) (The accompanying notes are an integral part of the consolidated financial statements.) F-5 WORDLOGIC CORPORATION (A Development Stage Company) Consolidated Statements of Stockholders' Deficit (Expressed in US Dollars) Balance, December 31, 2008 (continued) 34,222,996 34,223 11,371,182 (2,264,854 ) (9,463,199 ) (374,331 ) (696,979 ) Common stock issued for services ($0.30/share) 200,000 200 59,800 – – – 60,000 Common stock issued for services ($0.53/share) 30,500 31 16,134 – – – 16,165 Common stock issued for services ($0.68/share) 250,000 250 169,750 – – – 170,000 Common stock options and warrants vested – – 144,770 – – – 144,770 Comprehensive loss: Net loss – (802,479 ) – (802,479 ) Currency translation adjustment – 34,750 34,750 Balance, March 31, 2009 34,703,496 34,704 11,761,636 (2,264,854 ) (10,265,678 ) (339,581 ) (1,073,773 ) (The accompanying notes are an integral part of the consolidated financial statements.) F-6 WORDLOGIC CORPORATION (A Development Stage Company) Notes to the Consolidated Financial Statements (Expressed in US dollars) (Unaudited) 1.
